Citation Nr: 0912189	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for prostate cancer with 
erectile dysfunction, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from July 
1965 to June 1967.  He also had prior and subsequent service 
in the reserves, with various periods of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA).  

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
Jurisdiction over the claim was subsequently transferred to 
the RO in Montgomery, Alabama.  That office forwarded the 
appeal to the Board.  

Medical records belonging to another person, and unrelated to 
the Veteran's claim, were identified and removed from his 
claims file.  They appear to have been sent back to the RO 
for the appropriate action.  See Chairman's Memorandum No. 
01-06-20 (July 28, 2006).  Regardless, the misfiled documents 
has no bearing on the claim at issue in this appeal.

The claim was previously held in abeyance in keeping with the 
direction of Chairman's Memorandum 01-06-24 (September 21, 
2006).  The memorandum directed that the processing of claims 
for compensation based on exposure to herbicides affected by 
the United States Court of Appeals for Veterans Claims 
(Court) decision in Haas v. Nicholson, 20 Vet. App. 256 
(2006), be stayed pending an appeal of that decision.  
Specifically, the stay was applicable in those cases where a 
claim for service connection was based on exposure to 
herbicides and the only evidence of exposure was the receipt 
of the Vietnam Service Medal (VSM) or service on a vessel off 
the shore of Vietnam.  The stay on processing these claims 
was lifted by way of a Chairman's Memorandum, 01-09-03 
(January 22, 2009).  The lifting of the stay was predicated 
on a decision by the United States Court of Appeals of the 
Federal Circuit in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-
525).  The Federal Circuit reversed the Court's holding 
regarding the validity of 38 C.F.R. § 3.307(a)(6)(iii).  


So the Board now proceeds to adjudicate the Veteran's claim 
for service connection for prostate cancer with erectile 
dysfunction, including due to Agent Orange exposure.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and no evidence shows he was ever 
exposed to herbicides while on active duty.

2.  The Veteran's prostate cancer was first diagnosed many 
years after service and has not been linked by competent 
medical evidence to his service, including to Agent Orange 
exposure.

3.  Since the Board is denying his claim for service 
connection for prostate cancer, there is no underlying 
service-connected disability to which his claimed 
erectile dysfunction may be secondarily linked to his 
military service, even if a residual complication of the 
prostate cancer.  As well, there is no competent or credible 
medical nexus evidence otherwise directly linking the 
erectile dysfunction to military service.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service due to Agent Orange exposure.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.313 (2008).

2.  Erectile dysfunction is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability - in particular, the prostate cancer, inasmuch as 
it, too, is not service connected.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) and (b) 
(2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
August 2003 and January 2004.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  And as for the Dingess requirements, since the 
Board is denying his claim for service connection, the 
downstream disability rating and effective date elements of 
this claim are ultimately moot.  So not providing notice 
concerning these downstream elements of the claim is non-
prejudicial, i.e., harmless error.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  See also 38 C.F.R. § 20.1102.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and identified 
private treatment records.  Therefore, the Board is satisfied 
the RO has made reasonable efforts to obtain any identified 
medical records.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to determine whether the 
Veteran's prostate cancer is related to his military service 
because the standards of the Court's decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), have not been met.  Nor is 
a VA compensation examination necessary to determine whether 
the Veteran's claimed erectile dysfunction is related to his 
prostate cancer.  The Veteran did not set foot in Vietnam, 
thereby precluding presumptive service connection for 
exposure to Agent Orange.  There is also no medical evidence 
suggesting his prostate cancer is etiologically linked to his 
military service - including to any injury or disease he may 
have sustained while on active duty.  And his STRs are 
unremarkable for any indication of prostate cancer.  
Moreover, since the Board is denying his claim for service 
connection for prostate cancer, there is no underlying 
service-connected disorder to which his claimed erectile 
dysfunction may be etiologically linked on a secondary basis.  
The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for Prostate 
Cancer with Erectile Dysfunction, including due to 
Agent Orange Exposure

The Veteran contends his prostate cancer is due to exposure 
to herbicide while serving aboard a ship, off the coast of 
Vietnam, during the Vietnam War.  In addition, he claims 
erectile dysfunction as secondary to his prostate cancer.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  Certain chronic diseases, 
including malignant tumors, may be presumed to have been 
incurred in service if manifest to a compensable degree of at 
least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  

A.  Prostate Cancer

Unfortunately, the Board must at the outset conclude that the 
Veteran's period of active duty never included "service in 
the Republic of Vietnam," because he never set foot in 
Vietnam.  Importantly, his SPRs do not confirm, "service in 
Vietnam" for purposes of the automatic presumption of 
service connection for prostate cancer associated with 
exposure to herbicides (including the dioxin in Agent Orange) 
in Vietnam.  38 U.S.C.A. § 1116(a)(1) (West 2002); 
38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313(a).  The governing 
law provides that a "Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. 
§  1116(f) (West 2002).  Service in the Republic of Vietnam 
is interpreted as requiring service on the landmass of 
Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

A review of the Veteran's SPRs, including his DD Form 214, 
shows that he served in the U.S. Navy during the Vietnam War, 
in the waters off the shore of the Republic of Vietnam.  In 
addition, he received medals for his service, including the 
National Defense Service Medal, and Vietnam Service Medal 
with two Bronze Stars.  Although these medals are commendable 
in their own right, they are insufficient, by themselves and 
without additional proof, to establish that he ever set foot 
on the landmass of Vietnam.  Under the recent Federal Circuit 
holding in Haas, service aboard a ship, albeit in close 
proximity to the Republic of Vietnam, nevertheless fails to 
warrant application of the presumption of herbicide exposure.  
Haas v. Peake, 525 F.3d 1168.  Consequently, absent service 
in Vietnam, an herbicide exposure analysis is not required in 
this case.  

However, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  In other words, medical evidence must show 
that the Veteran's prostate cancer had its onset either in 
service or during the one-year presumptive period after 
service.  The Board, however, finds that service connection 
also is not warranted on a direct incurrence basis, as no 
such evidence has been submitted.

Regarding direct incurrence, the Board readily acknowledges 
evidence of his current prostate cancer disability.  Indeed, 
private treatment records by Dr. A.N. show that the Veteran 
was diagnosed with prostate cancer in November 2002, 
following an elevated prostate specific antigen (PSA) and 
then biopsy.  Consequently, the determinative issue is 
whether these conditions are somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And here, there 
is simply no medical evidence etiologically linking his 
current prostate cancer to his active duty service during the 
Vietnam War, including due to Agent Orange-but again, the 
Board does not concede he was ever exposed to herbicides 
during the Vietnam War.  

Moreover, there is no reference to prostate cancer in the 
Veteran's STRs.  Simply stated, his service records provide 
highly probative evidence against the claim.  Struck v. 
Brown, 9 Vet. App. 145 (1996).  There is also no medical 
evidence of prostate cancer, let alone of a malignant nature, 
during the one-year presumptive period after service.  

In fact, there is no indication of prostate cancer until 
2002, nearly 35 years after the Veteran left active military 
service.  This lengthy gap without treatment provides highly 
probative evidence against his claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's and crewman's lay statements in 
support of his claim.  While he may well believe that his 
current prostate cancer is traceable back to active duty 
while serving in the waters off the coast of Vietnam, as a 
layman without medical expertise, he is not qualified to 
render a medical opinion concerning the cause of this current 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  

B.  Erectile Dysfunction

Significantly, the Veteran's sole theory of service 
connection for his erectile dysfunction is limited to a 
secondary basis.  But, an underlying disease or injury must 
first be service connected for the Veteran to claim secondary 
service connection.  38 C.F.R. 3.310.  So, here, the Board is 
denying service connection for prostate cancer, which the 
Veteran claims to be the underlying disorder to which his 
erectile dysfunction is allegedly etiologically linked.  So, 
without service connection in effect for the underlying 
prostate cancer disability, there is no service-connected 
disorder for which his erectile dysfunction may be secondary 
to.  38 C.F.R. 3.310.  Even assuming, but not conceding, for 
sake of argument, that prostate cancer was service-connected, 
there is still no medical evidence of a nexus (i.e., link) 
between erectile dysfunction and his prostate cancer.  Velez, 
11 Vet. App. at 158.  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the pancreatic disorder 
with the service-connected disability).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the service connection claim for prostate 
cancer on either a direct or presumptive basis, and against 
service connection for erectile dysfunction on a secondary 
basis.  Accordingly, there is no reasonable doubt to resolve 
in the Veteran's favor, and his claim must be denied.  38 
U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

The claim for service connection for prostate cancer with 
erectile dysfunction, including due to Agent Orange exposure, 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


